DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on March 9, 2022. Claims 1, 6 and 13 have been amended, claim 4 has been canceled.
Currently claims 1-3 and 5-20 are pending with claims 1-3 and 5-14 under consideration for examination and claims 15-20 being withdrawn as being directed to non-elected invention. Claim 1 is independent.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.


Election/Restrictions
Applicant’s election of Group I, including claims 1-24 in the reply filed on March 9, 2022 is acknowledged. However, claims 21-24 do not exist in the amendment, and Group I includes only claims 1-3 and 5-14. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).



Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action. 
Applicant’s amendments to claims 1, 6 and 13 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-3 and 5-14 has been maintained.



Response to Arguments
Applicant’s arguments field on March 9, 2022 have been fully considered but they are not persuasive.
In the Remarks on page 9, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that claim 1 as amended cites steps that must be operatively coupled to a machine; the implementation of a machine learning model is not within the scope of a human mental processes.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claim 1 recites “wherein the regression model comprises a machine learning model trained to represent a relationship between the aggregated marketing activity and the online activity”. Comprises a machine learning model trained to represent a relationship, let alone this machine learning model does not positively recite to perform any step in the claim, instead, an indicator for indicating the type of data. In fact, identifying objects (e.g., a product/a control product), collecting online activity data, and making estimation of treatment effect for the marketing activity are fundamental building blocks of human ingenuity. Thus, the machine learning model is recited as a generic component that links the abstract idea to a technical environment, the Specification neither define its functionality nor describe how the machine learning model is used in the claim as an essential element for performing the steps are not practically performed in the human mind.  



In the Remarks on page 9, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that even if claim 1 recited subject matter directed to a judicial exception, the claimed subject matter of claim 1 relates specifically to an improvement in a digital marketing analytics platform. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. Here, claim 1 does not recite any additional elements other than the abstract idea. Even if a computer processor is recited in the claims for performing the steps, the processor is no more than a generic computer that performs generic functions to carry out the abstract idea as claimed, whether it is considered individually or in an ordered combination with the claim limitations, nothing in the claims reflects an improvement to the functioning of a computer itself, or another technology or technical field, or imposes any meaningful limits on practicing the abstract idea. In addition, claim recites “the regression model comprising a machine learning model”, however, the Specification defines: The term “regression model” refers to a model that describes the relationship between a dependent variable and one or more independent variables” (see ¶ 28). Thus, the regression model is not any physical structure, and the “machine learning model”, as claimed, for presenting a relationship between the aggregate marketing activity and the online activity, is also part of the abstract idea. Therefore, nothing in the claim integrates the judicial exception into a practical application. 

In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed subject matter relates to unconventional operations that are not well-understood, routine or conventional in the field. Specifically, claim 1 includes that unconventional steps of collecting online data for a product of interest as well as a control product that was not advertised, and of using machine learning to compute a Bayesian regression model for aggregate marketing data. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. (1) claim 1 recites “wherein the regression model comprises a machine learning model trained to present a relationship between the aggregate marketing activity and the online activity” is not used to compute a Bayesian regression model for aggregate marketing data, in fact, identifying a product associated with the marketing activity, identifying a control product, and collecting online data for a product of interest are parts of the mental processes (including observation, evaluation, and judgement). (2) as discussed above, claim 1 does not recite any additional elements other than the abstract idea. Even if claim 1 recites “a processor” for performing the steps is no more than a generic computer component that performs generic functions including receiving, manipulating, and transmitting information over a network. In the present case, the claim shows no additional elements that are not well-understood, routine, and conventional, and the abstract idea itself cannot proof the claim steps are unconventional. See Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. at 90 (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”).


In the Remarks on page 11-12, Applicant argues that the cited art does not teach using machine learning to train a Bayesian regression model, and identifying a control product as recited in claim 1. However, Applicant’s argument is directed to the newly amended claim limitations; and therefore, the newly amended claim limitations will be fully addressed in this Office Action.   


In the Remarks on page 13, Applicant argues that Briggs describes a method of using aggregate data, while Abraham describes using a Bayesian model, but neither uses a Bayesian model with aggregated marketing data, and Briggs specifically states that it does not combine these two types of data in a single model.   
In response to Applicant’s arguments, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, while Briggs is related to a method for determining advertising effectiveness based on the combined campaign data, generating a media mix model for analyzing the efficiency of marketing activity by correlating data such as attitudes and sales with marketing spending and promotional activity (see Abstract; ¶ 3, ¶ 11, ¶ 40); Abraham is related to a method for determining the effectiveness of an advertising campaign by generating a model of response measures vs exposure levels, and using a model to determine effectiveness for combinations of factors (see Abstract; Fig. 3, ¶ 3,  ¶ 75-77). Thus, both the Briggs and Abraham references disclose determining the effectiveness of a advertising based on the combinations of factors, therefore, both references are analogous art and it would have been obvious to one of the ordinary skill in the at the time of the invention was made to modify the Briggs reference with the Abraham reference in order to incorporate the estimation feature of Bayesian. 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matters which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matters which are not in the original specification is as follows:
Regarding claim 1,  the claim recites “the marketing activity occurs offline” and “the regression model comprising a machine learning model trained to represent a relationship…”. The newly added limitations appear to constitute new matter. Applicant did not point out, nor was Examiner able to find, any support for these newly added limitations in the specification as originally filed. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action.
Claims 2-3 and 5-14 are also rejected for the same reasons as each depends on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-3 and 5-14 are directed to methods without tied to a particular machine in the body of the claim for performing the steps, which fall outside of the four statutory categories. However, claims 1-3 and 5-14 will be included in Step 2 Analysis for the purpose of compact prosecution.
Regarding claims 1-3 and 5-14, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55. 
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
The claims recite limitations of “receiving aggregate marketing data, identifying a product, collecting online activity data, determining a product effect coefficient, generating a regression model based on the aggregate marketing data and the online activity data, identifying a time period, sampling from a posterior distribution of a parameter space, estimating an effect for each parameter, averaging the effect for each parameter, identifying a prior distribution of a time effect coefficient that decays to zero as time increase, identifying a student’s t-distribution, identifying a normal prior distribution, identifying a normal distribution, providing an uncertainty measure for at least one estimated parameter of the regression model .” The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind or by a human using a pen and paper, with some mathematical models and calculations. That is, using a trained machine learning model to present a relationship between the aggregate marketing activity and the online activity, does not preclude the steps from practically being performed in the mind. In fact, identifying objects and making estimations are fundamental building blocks of human ingenuity. Thus, the claims fall in the mental processes grouping.  Further, because the claim limitations are related to receiving/collecting marketing data, determining a product effect coefficient based on these marketing data, and estimating a treatment effect for the marketing activity on the online activity. The claims recite the concepts fall within the commercial interactions including marketing or sales activities or business relations. Thus, the claims also recite the abstract idea under the certain methods of organizing human activity grouping. The mere use of a machine learning model does not take the claims out of the abstract idea.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims did not recite any additional elements other than the abstract idea. Even if a computer processor is recited in the claims for performing the steps, the processor is no more than a generic computer that performs generic functions to carry out the abstract idea as claimed, whether it is considered individually or in an ordered combination with the claim limitations, nothing in the claims reflects an improvement to the functioning of a computer itself, or another technology or technical field, or imposes any meaningful limits on practicing the abstract idea. Accordingly, the additional element does not integrate the recited judicial exception into a practical application, and the claims are directed to the abstract idea. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, the claims did not recite any additional elements other than the abstract idea. Even if a computer processor is recited in the claims for performing the steps, the processor is recited at a high level of generality and is invoked as a tool to perform the generic functions in the claims to carry out the abstract idea. The processor, at best, may perform the step of receiving aggregate marketing data [from another device over a network], and providing (transmitting) an uncertainty measure [to another device over a network]. However, the functions of receiving, storing, displaying, and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (US 2006/0041480), and in view of Abdou et al., (US 2019/0182059, hereinafter: Abdou). 
Regarding claim 1, Briggs discloses a method for data analytics, comprising: 
receiving aggregate marketing data for a marketing activity, wherein the marketing activity occurs offline (see ¶ 36, ¶ 58-59, ¶ 369); 
identifying a product associated with the marketing activity (see ¶ 25, ¶ 53, ¶ 454);
identifying a control product (see ¶ 11, ¶ 15, ¶ 58, ¶ 116-125);
collecting online activity data for the product and the control product during a time period corresponding to the marketing activity (see ¶ 19, ¶ 322, ¶ 367);
estimating a treatment effect for the marketing activity on the online activity based on the regression model (see Fig. 8; ¶ 31, ¶ 44, ¶ 85, ¶ 90, ¶ 463-466). 
Briggs discloses identifying a brand and a product associated with the online decay rate of 3% between week one and week two (see Fig. 8); Briggs further discloses a linear regression marketing mix model for measuring the effects of advertising is driving sales (see ¶ 22, ¶ 52).

Briggs does not explicitly disclose the following limitations; however, Abdou in an analogous art for managing digital content distribution discloses
determining a product effect coefficient based at least in part on the online activity data for the product and the control product (see ¶ 91, ¶ 161-163);
generating a regression model based on the aggregate marketing data and the online activity data using Bayesian regression, wherein the regression model comprises a machine learning model trained to represent a relationship between the aggregate marketing activity and the online activity, and wherein the regression model is based on the product effect coefficient (see ¶ 43, ¶ 53-54, ¶ 162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs to include teaching of Abdou in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Briggs discloses the method of claim 1, further comprising: 
identifying a first time period occurring before the marketing activity (see ¶ 377); 
identifying a second time period occurring after the marketing activity (see ¶ 377); and 
collecting the online activity data for the first time period and the second time period, wherein the time period comprises the first time period and the second time period (see ¶ 19, ¶ 367, ¶ 377).  

Regarding claim 3, Briggs discloses the method of claim 1, further comprising: 
identifying an impacted geographic region for the marketing activity (see ¶ 34, ¶ 53-54); 
identifying a control region (see ¶ 15, ¶ 43-45); and 
collecting the online activity data for the impacted geographic region and the control region, wherein the regression model comprises a geographic effect coefficient (see ¶ 11-12, ¶ 19, ¶ 72, ¶ 367)

Regarding claim 5, Briggs discloses the method of claim 1, further comprising: 
sampling from a posterior distribution of a parameter space for each parameter of the regression model (see Fig. 1; ¶ 14-16, ¶ 47, ¶ 87-88); 
estimating an effect for each parameter of the regression model based on the sampling (see Fig. 8; ¶ 31-32, ¶ 44, ¶ 83, ¶ 90); and 
averaging the effect for each parameter of the regression model, wherein the treatment effect is based on the averaging (see ¶ 54, ¶ 146-148).  

Regarding claim 6, Briggs discloses the method of claim 1, further comprising: 
identifying the prior distribution of the time effect coefficient that decays to zero as time increases, where the regression model is based on the prior distribution of the time effect coefficient (see ¶ 110-112).  

Regarding claim 9, Briggs discloses the method of claim 1, further comprising: 
identifying a normal distribution based on a correlation matrix having an auto regressive structure of degree 1, wherein the regression model comprises an error term based on the normal distribution (see ¶ 16, ¶ 83).  

Regarding claim 11, Briggs discloses the method of claim 1, wherein: 
a geographic effect coefficient, a product effect coefficient, and a geography-product interaction coefficient of the regression model are each based on a flat prior distribution (see ¶ 34-36, ¶ 53-54).  

Regarding claim 13, Briggs discloses the method of claim 6, wherein: 
the prior distribution of the time effect coefficient decays after a threshold time following the marketing activity (see Fig. 8; ¶ 463-464).  

Regarding claim 14, Briggs discloses the method of claim 1, further comprising: 
providing an uncertainty measure for at least one estimated parameter of the regression model (see Fig. 18: provide a representative sample; ¶ 28, ¶ 50, ¶ 362-364).  


Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs and in view of Abdou as applied to claims 1-3, 5, 6, 9 and 11-14 above, and further in view of Mun et al., (US 2013/0246086, hereinafter: Mun). 
Regarding claim 7, Briggs and Abdou do not explicitly disclose the following limitations; however, Mun in an analogous art for data modeling discloses the method of claim 1, further comprising: 
identifying a Student's t-distribution, wherein the regression model comprises an intercept term based on the Student's t-distribution (see ¶ 186-188, ¶ 239).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs and in view of Abdou to include teaching of Mun in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of granularity in the analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8, Briggs concerns about how accurately web surveys capture an audience that reflects a normal distribution on online ad and offline media behavior (see ¶ 16). 
Briggs and Abdou do not explicitly disclose the following limitations; however, Mun discloses the method of claim 1, further comprising: 
identifying a normal prior distribution, wherein the regression model comprises a seasonality term based on the normal prior distribution (see ¶ 87-88).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs and in view of Abdou to include teaching of Mun in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of granularity in the analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10, Briggs and Abdou do not explicitly disclose the following limitations; however, Mun discloses the method of claim 1, wherein: 
the regression model is based on a plurality of variance terms, wherein each of the variance terms is based on a Student's t-distribution (see ¶ 87-88 and ¶ 202).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs and in view of Abdou to include teaching of Mun in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of granularity in the analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs and in view of Abdou and Abdou as applied to claims 1-3, 5, 6, 9, 11 and 13-14 above, and further in view of Da et al., (CN 109767061 A, hereinafter: Da). 
Regarding claim 12, Briggs in view of Abdou does not explicitly disclose the following limitations; however, Da in an analogous art for efficiency evaluation discloses the method of claim 1, wherein: 
the Bayesian regression is based on a No-U-Turns sampling method for sampling from posterior parameter distributions (see pg. 5, ¶ 10, pg. 7, ¶ 3, and pg. 10, ¶ 7-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Briggs and in view of Abdou to include teaching of Da in order to gain the commonly understood benefit of such adaption, such as providing the benefit of optimizing data analysis, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunt et al., (US 2008/0319829) discloses a method for receiving consumer marketing activities and generating a data projection by calculating a coefficient that quantifies the relation between changes in sales and both in-store and consumer marketing activities.
Falkenborg et al., (US 2011/0313900) discloses a method for predicting potential attrition of consumer payment account using the transaction data of the accounts issued by the plurality of issuers. 
“Correlated online behaviors can lead to overestimates of the effects of advertising”, by Randall A. Lewis, Justin M. Rao, and David H. Relley, Yahoo! Research, ResearcGate, January 2011.
“Display Advertising with Real-Time Bidding (RTB) and Behavioral Targeting”, by Jun Wang, Weinan Zhang, and Shuai Yuan, July 18, 2017.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624